       Case 4:20-cv-09227-YGR Document 24 Filed 03/04/21 Page 1 of 2




 1 Robert V. Prongay (SBN 270796)
    rprongay@glancylaw.com
 2 Pavithra Rajesh (SBN 323055)
    prajesh@glancylaw.com
 3 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 4 Los Angeles, California 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160

 6 Matthew M. Houston
    mhouston@glancylaw.com
 7 Benjamin I. Sachs-Michaels
    bsachsmichaels@glancylaw.com
 8 GLANCY PRONGAY & MURRAY LLP
   712 Fifth Avenue, 31st Floor
 9 New York, New York 10019
   Telephone: (212) 935-7400
10
   Attorneys for Plaintiff Byron Kimbrough
11

12                             UNITED STATES DISTRICT COURT

13                        NORTHERN DISTRICT OF CALIFORNIA

14 BYRON KIMBROUGH, Derivatively on            Case No. 4:20-cv-09227-YGR
   Behalf of Nominal Defendant AMYRIS, INC.,
15                                             ORDER GRANTING
                Plaintiff,                     PLAINTIFF’S NOTICE OF VOLUNTARY
16                                             DISMISSAL WITHOUT PREJUDICE
          v.                                   AND [PROPOSED] ORDER
17
   JOHN G. MELO, KATHLEEN VALIASEK,
18 JOHN DOERR, GEOFFREY DUYK, PHILIP
   EYKERMAN, CHRISTOPH
19 GOPPELSROEDER, FRANK KUNG,                  Hon. Yvonne Gonzalez Rogers
   STEVEN MILLS, CAROLE PIWNICA,               Courtroom 4, 3rd Floor
20 PATRICK Y. YANG, R. NEIL IWLLIAMS,
   CHRISTOPHE VUILLEZ, and FERNANDO
21 DE CASTRO REINACH,

22               Defendants.

23         and

24 AMYRIS, INC.,

25               Nominal Defendant.

26

27

28

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AND [PROPOSED] ORDER
     Case No. 4:20-cv-09227-YGR
        Case 4:20-cv-09227-YGR Document 24 Filed 03/04/21 Page 2 of 2




 1 TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

 2          PLEASE TAKE NOTICE plaintiff Byron Kimbrough (“Plaintiff”), derivatively on behalf

 3 of Amyris, Inc. (“Amyris”), hereby voluntarily dismisses, without prejudice, all claims and causes

 4 of action against all defendants in this action. No defendant has filed or served an answer or a

 5 motion for summary adjudication. Notice of voluntary dismissal to shareholders (see Federal Rules

 6 of Civil Procedure Rule 23.1(c)) is not required here because: (i) there has been no settlement or

 7 compromise of the action; (ii) there has been no collusion among the parties; (iii) neither Plaintiff

 8 nor his counsel have received or will receive directly or indirectly any consideration from defendants

 9 for dismissal; and (iv) the dismissal is without prejudice. Plaintiff and Amyris shareholders are not

10 precluded from bringing the same or similar action in the future and/or pursuing claims already

11 filed, and the claims will continue to be litigated by parties in Bonner v. Melo, et al., Case No. 20-

12 civ-04799 pending in the San Mateo Superior Court for the State of California.

13                                             Respectfully submitted,
     DATED: March 2, 2021                      GLANCY PRONGAY & MURRAY LLP
14
                                               By: /s/ Pavithra Rajesh
15
                                               Robert V. Prongay
16                                             Pavithra Rajesh
                                               1925 Century Park East, Suite 2100
17                                             Los Angeles, California 90067
                                               Telephone: (310) 201-9150
18
                                               Facsimile: (310) 201-9160
19                                                    Matthew M. Houston
                                                      Benjamin I. Sachs-Michaels
20                                                    712 Fifth Avenue, 31st Floor
                                                      New York, New York 10019
21                                                    Telephone: (212) 935-7400
                                               Attorneys for Plaintiff
22

23                                                ORDER

24 Pursuant to the above stipulation, this action is voluntarily dismissed without prejudice as to all

25 claims and causes of action against all defendants.

26 IT IS SO ORDERED.
             March 4
27 DATED: _______________, 2021                __________________________________
                                               HON. YVONNE GONZALEZ ROGERS
28                                             UNITED STATES DISTRICT JUDGE

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL AND [PROPOSED] ORDER
     Case No. 4:20-cv-09227-YGR                                                                             1
